Gavin, J.
Appellant sued appellee upon a promissory note.
Appellee answered, first, by general denial; secondly, a breach of warranty of the machine for which the note was given. He also filed a cross-complaint setting up the same matters counted upon in the second paragraph of answer, but with greater particularity in some respects.
To this cross-complaint and to the second paragraph of answer demurrers were overruled.
Upon a trial by jury there was a verdict for appellee upon both the answers and cross-complaint and judgment accordingly.
The appellant’s possession of the notes, order, and warranty was a sufficient excuse for not filing copies with the answer and cross-complaint, as is expressly decided in Keesling v. Watson, Admr., 91 Ind. 578.
The case of Anderson School Tp. v. Thompson, 92 Ind. 556, in no way conflicts with that case.
The “printed directions,” in accordance with which the machine was to be set up and tried, were not a part of the written warranty in that sense which would require them to be filed as a part of the foundation of the pleading. Commonwealth Ins. Co. v. Monninger, 18 Ind. 352; Continental Life Ins. Co. v. Kessler, 84 Ind. 310.
They are not shown to have been in existence at the time of the making of the warranty. The natural infer*456encé from the terms of the warranty would be that they would accompany the machine when it was delivered.
The cases of Busch v. Columbia City, etc., Assn., 75 Ind. 348, and Titlow v. Hubbard, 63 Ind. 6, relied on by counsel, do not go so far as to require this, while the former of the two cases named has been at least seriously questioned and probably substantially overruled by later cases. Anderson Building, etc., Assn. v. Thompson, 88 Ind. 405; Borchus v. Huntington Building, etc., Assn., 97 Ind. 80; Newman v. Ligonier Building, etc., Assn., 97 Ind. 295.
By the warranty set up in the answer and cross-complaint, appellant warranted the machine to be well made and of good materials, and to do good work.
The breach, as set up in the answer, was alleged in general terms only “that it would not do good work, and was wholly unfit for the work it was designed to do.”
As thus alleged, it would appear to be insufficient by reason of its indefiniteness and generality, under a series of cases decided by our Supreme Court. Aultman, etc., Co. v. Seichting, 126 Ind. 137; McClamrock v. Flint, 101 Ind. 278, and cases there cited.
The cross-complaint, however, is not liable to this objection, the breach of the warranty is there set forth specifically showing in what respect the machine did not work well. It is, therefore, clearly good. Springfield, etc., Co. v. Kennedy, 7 Ind. App. 502; McCormick, etc., Co. v. Gray, 100 Ind. 285; McCormick, etc., Co. v. Hays, 89 Ind. 582.
The defect in the answer is peculiar, in that it consists merely in the lack of definiteness in the allegation of the breach. As a general rule, indefiniteness in a pleading is reached by a motion to make more specific rather than by demurrer.
And, according to an earlier case, this pleading would be good, because it states the breach in terms as broad *457as the warranty. Leeper v. Shawman, Admr., 12 Ind. 463.
We feel bound, nevertheless, to regard the later cases as controlling upon this point.
Since, however, the same breach counted upon in the answer is specifically set up in the cross-complaint, and since the appellee was entitled under the issues formed by the cross-complaint — and the correctness of the verdict under the evidence is not controverted — to all the relief he actually received, we are unable to see wherein appellant could have been harmed by the ruling as to the answer. We are led to this conclusion by the peculiar character of the defect and the fact that on the trial on the cross-complaint it must necessarily have been covered by the proof.
It is by no means true, as a general rule, that the error in overruling a demurrer to a bad pleading is cured or made unavailable by the fact that there are other good pleadings under which the proof could have been made, but we are of opinion that in this case the provisions of section 348, R. S. 1894, are properly applicable. "But no objection, taken by demurrer, and overruled, shall be sufficient to reverse the judgment, if it appear from the whole record that the merits of the cause have been fairly determined.”
The only other error urged is that the court erred in overruling appellant’s motion for judgment on the answers to interrogatories, notwithstanding the general verdict.
It is only where the answers to interrogatories are absolutely irreconcilable with the general verdict that they will overthrow it. Grand Rapids, etc., R. R. Co. v. Cox, 8 Ind. App. 29, Schaffner v. Kober, 2 Ind. App. 409; Lockwood v. Rose, 125 Ind. 588.
Under the answer of general denial, it was essential' to *458appellant’s right of recovery, upon the answers to interrogatories, that these should establish the truth of the material averments of the complaint. This they did not do. They do not, in fact, touch the issues formed by the complaint and general denial, but relate solely to the affirmative issues tendered by the cross-complaint and answer..
Filed March 14, 1894.
If, however, we should go further, and examine these answers simply with a view to ascertaining whether they would overthrow the general verdict on the appellee’s affirmative pleadings, the appellant would still fail, for we could not regard the answers as sufficient to control the general verdict under the established rule.
Since we find no available error in the record, the judgment is affirmed.